    Case 2:19-cr-00103-NT Document 39 Filed 01/21/21 Page 1 of 3               PageID #: 126




                        UNITED STATES DISTRICT COURT
                             DISTRICT OF MAINE

    UNITED STATES OF AMERICA,                   )
                                                )
    v.                                          ) Docket Nos. 2:18-cr-00168-NT,
                                                )             2:19-cr-00103-NT
    AARON WEST,                                 )
                                                )
                       Defendant.               )
                                                )
                                                )

            ORDER ON MOTION FOR COMPASSIONATE RELEASE

         On September 16, 2020, Aaron West filed a pro se motion for compassionate

release. Sept. Mot. for Compassionate Release (2:18-cr-00168-NT, ECF No. 76; 2:19-

cr-00103-NT, ECF No. 32). His primary basis for the motion was that he was unable

to participate in prison programming due to the COVID-19 pandemic. Resp. to Order

to Show Cause (2:18-cr-00168-NT, ECF No. 80; 2:19-cr-00103-NT, ECF No. 36). On

October 13, 2020, I denied the motion, concluding that “dissatisfaction with the

availability of prison programs during the pandemic does not constitute an

‘extraordinary and compelling reason[]’ to modify a sentence under 18 U.S.C. § 3582

for an otherwise healthy 39-year-old.” Order (2:18-cr-00168-NT, ECF No. 81; 2:19-cr-

00103-NT, ECF No. 37). On January 13, 2021, Mr. West filed a second pro se motion

for compassionate release, asserting that he has unspecified “medical issues” that he

believes would entitle him to compassionate release and requesting that he be

assigned a lawyer to help him obtain his medical records.1 Jan. Mot. for



1      As of September 2019, Mr. West characterized his physical health as “good” and stated that
he had no medical problems other than an untreated hernia. Pre-Sentence Investigation Report ¶ 63
 Case 2:19-cr-00103-NT Document 39 Filed 01/21/21 Page 2 of 3                 PageID #: 127




Compassionate Release (2:18-cr-00168-NT, ECF No. 82; 2:19-cr-00103-NT, ECF No.

38).

       As I have previously outlined, in considering a motion for compassionate

release, I must assess the level of danger that a defendant’s release would pose to the

community. See United States v. Millette, Docket No. 2:16-cr-00004-NT, 2020 WL

7502454, at *4 (D. Me. Dec. 21, 2020). Because I ultimately find that Mr. West

presents an unacceptable risk of danger to the public, I need not delve into the

remainder of the compassionate release analysis, regardless of any medical condition

that he might have.

       Mr. West has a lengthy criminal history that began at age eighteen and

continued until his present incarceration. Pre-Sentence Investigation Report (“PSR”)

¶ 37 (2:18-cr-00168-NT, ECF No. 78-2). Prior to committing the crimes of conviction,

he had twelve separate convictions for various serious crimes, including four separate

assaults, theft, “Terrorizing” (for threatening to kill a woman’s whole family),

carrying a concealed weapon, credit card fraud, and bank robbery. PSR ¶¶ 37–48. Mr.

West has been in and out of jail for much of the last twenty years as a result of these

convictions, and he has been adjudged guilty of violating his probation on numerous

occasions. PSR ¶¶ 37–48. Mr. West’s underlying federal convictions resulted after he

committed two bank robberies. PSR ¶¶ 7–8. And he committed the second bank




(2:18-cr-00168-NT, ECF No. 78-2). I am unaware of a hernia being a risk factor for complications
resulting from COVID-19, and Mr. West makes no allegation that it is.


                                               2
 Case 2:19-cr-00103-NT Document 39 Filed 01/21/21 Page 3 of 3           PageID #: 128




robbery after being released on pretrial supervision for the first bank robbery. PSR

¶¶ 4–5.

      Mr. West has a demonstrated history of recidivism and inability or

unwillingness to abide by conditions of release, including very recent history. Were I

to grant him compassionate release, I do not have confidence that he would abide by

any conditions of release, and I see little reason to believe that he would not continue

to engage in criminal activity. This high likelihood of recidivism means that Mr. West

still poses a danger to the community and that compassionate release is not

appropriate under these circumstances, regardless of any medical condition that he

might have.

      Accordingly, Mr. West’s request for counsel and his motion for compassionate

release (2:18-cr-00168-NT, ECF No. 82; 2:19-cr-00103-NT, ECF No. 38) are DENIED.



SO ORDERED.

                                               /s/ Nancy Torresen
                                               United States District Judge

Dated: January 21, 2021




                                           3
